UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7488



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARLTON MILTON PHILLIPS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Richard L. Voorhees, Dis-
trict Judge. (CR-93-17, CA-99-63-5-1-V)


Submitted:   March 22, 2001                 Decided:   March 28, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carlton Milton Phillips, Appellant Pro Se. Brian Lee Whisler, OF-
FICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carlton Milton Phillips seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.*   Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   United States v. Phillips, Nos. CR-93-17; CA-

99-63-5-1-V (W.D.N.C. filed Sept. 28, 2000; entered Oct. 5, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




     *
        Phillips alleges for the first time on appeal that his
sentence was illegal under Apprendi v. New Jersey, 120 S. Ct. 2348
(2000).    Even if this claim were properly before the court,
Phillips was not sentenced above the statutory maximum under 21
U.S.C.A. § 841(b)(1)(C) (West 1999). As a result, the sentence
does not implicate the concerns raised in Apprendi. See United
States v. White, 238 F.3d 537 (4th Cir. 2001).


                                 2